COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-06-262-CR
 
STEPHEN RAY SMITH                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Stephen Ray Smith attempts to appeal
his conviction for theft of over $100,000 and under $200,000.  The jury found Appellant guilty and assessed
his punishment at ninety-nine years= confinement and a
fine of $10,000.  The trial court
sentenced him accordingly.  We dismiss
the appeal for want of jurisdiction.




Pursuant to rule 26.2 of the
rules of appellate procedure, a notice of appeal must be filed within thirty
days after the day sentence is imposed, or within ninety days after the day
sentence is imposed if the defendant files a timely motion for new trial.  Tex.
R. App. P. 26.2(a).  Appellant=s sentence was imposed on May 24, 2006.  No timely motion for new trial was filed,[2]
so Appellant=s notice of
appeal was due June 23, 2006, but was filed July 21, 2006. 
On July 31, 2006, we notified
Appellant of the apparent untimeliness of the notice of appeal and stated we
would dismiss the appeal unless we received a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 44.3.  Appellant did not file a response.
Because Appellant=s notice of appeal was untimely, we have no jurisdiction over this
appeal.  See Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996); see also Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998). 
Accordingly, we dismiss this appeal for want of jurisdiction.       
PER CURIAM
 
PANEL
D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 31, 2006




[1]See Tex. R.
App. P. 47.4.


[2]On July 21, 2006, Appellant filed
an untimely motion for new trial.  See
Tex. R. App. P. 21.4(a)
(providing that a motion for new trial must be filed no later than thirty days
after the date the trial court imposes sentence in open court).